Citation Nr: 1036780	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, shell 
fragment wound (SFW), muscle group (MG) XIII, right thigh, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals, SFW, MG 
XIV, right thigh, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals, SFW, MG 
XV, right thigh, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the Veteran's claims for increased ratings 
in connection with muscle damage to MG XIII, XIV, and XV.  In 
February 2008, the Board remanded the claims for evidentiary and 
procedural considerations.

The Board issued a decision in July 2009 denying the appellant's 
claims.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), and, 
pursuant to a May 2010 Joint Motion for Remand, an Order of the 
Court, also dated in May 2010, vacated the Board's decision and 
remanded the case to the Board for compliance with the 
instructions in the Joint Motion.

The record further reflects that, pursuant to a directive of the 
Board's previous remand in July 2009, the RO issued a statement 
of the case with respect to the issue of entitlement to an 
initial compensable rating for sensory neuropathy in the 
distribution of the S1 nerve of the right thigh.  However, since 
there is no indication that the Veteran filed a substantive 
appeal with respect to this issue, the Board finds that it does 
not have jurisdiction over this matter. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.




REMAND

The parties to the Joint Motion for Remand concluded, in part, 
that the results of the June 2008 VA examination were deficient 
to the extent that the examiner noted that pain that could limit 
the Veteran's function, but did not discuss any loss of range of 
motion due to flare-ups.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate); see also Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  Consequently, as a result of the 
determination of the parties to the Joint Motion, the Board finds 
that the Veteran should be scheduled for a new examination to 
address whether the Veteran's pain can limit his function, and if 
so, the loss of range of motion due to flare-ups.  Since the 
Veteran last underwent a neurological examination in July 2008, 
while the case is in remand status, the Board finds that the 
Veteran should also be scheduled for a new neurological 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the Veteran to 
have appropriate examination(s) (to 
include a neurological evaluation) to 
determine the current condition of his 
residuals of the shell fragment wound 
(muscle groups XIII, XIV, and XV) of the 
right thigh.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination report(s).  Any indicated 
studies should be performed.

The examiner(s) should identify all 
residuals attributable to the Veteran's 
service-connected shell fragment wound to 
the right thigh, to include any scars, 
muscle, orthopedic, and neurological 
residuals.

If a right hip or right knee disability 
(including arthritis) is present, the 
examiner(s) should provide an opinion as 
to whether it is at least as likely as not 
that it is a residual of the service-
connected shell fragment wound or was 
caused or aggravated by the service-
connected shell fragment wound.

The examiner(s) should note the range of 
motion measurements for the right knee and 
right hip, including flexion, extension, 
abduction, adduction, and inward and 
outward rotation, as appropriate.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during any flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner(s) is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the right 
knee or right hip is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment, including of Muscle Groups 
XIII, XIV, and XV.

The examiner(s) should also describe in 
detail the Veteran's scars.

Finally, the examiner(s) should state 
whether there are any neurological 
residuals associated with the Veteran's 
service-connected disability and identify 
any nerves involved.  If so, the 
examiner(s) should also specifically 
discuss the extent, if any, of paralysis 
of the nerves involved.

The examination report(s) must provide 
complete rationale for all opinions.

2.  The RO should read the medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.  

3.  Finally, readjudicate the issues on 
appeal.  If the claims remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case, 
and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

